UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION
UNITED STATES OF AMERICA CASE NO. 1:18-CR-88

Vv.

AMANDA LOUISE STONE

 

 

CHARACTER LETTERS FOR CONSIDERATION BY COURT
NOW COMES the Defendant, AMANDA LOUISE STONE, by and through
her undersigned counsel of record, Jack W. Stewart, who respectfully submits
the attached letters of recommendation for consideration by this Court at the
Sentencing Hearing presently scheduled for Wednesday, the 28th day of August,

2019 at 11:00 a.m. in Asheville, North Carolina.
This the 23rd day of August, 2019.

By: s/ J. Stewart
Jack W. Stewart

State Bar No: 10053

Attorney for the Defendant

61 N. Market Street

Asheville, North Carolina 28801
(828) 253-5673
jack@jackstewartlaw.com

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 1 of 10
CERTIFICATE OF SERVICE

This is to certify that the undersigned has this date served the foregoing
pleading upon all other parties via ECF transmission as follows:

Richard Edwards at richard.edwards2:;@usdoj.gov
Attorney for the United States

 

Barbara Carrigan at Barbara_Carrigand@ncwp.uscourts.gov
Senior U.S. Probation Officer

This the 23rd day of August, 2019.

By: s/ J. Stewart
Jack W. Stewart

Attorney for the Defendant

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 2 of 10
Rebecca B. Knight
P.O. Box 701
Asheville, NC 28802

June 7, 2019

Presiding Judge

U.S. District Court

Western District of North Carolina
Asheville Division 28801

RE: United States of America v. Amanda Louise Stone
1:18-CR-88 - Federal Investigation/Indictment/Fraud

Dear Presiding Judge:

Iam respectfully submitting this letter on behalf of Amanda Louise Stone for your
consideration in the sentencing hearing pursuant to Ms. Stone’s guilty plea in the above referenced
matter.

I have had a professional relationship and personal friendship with Ms. Stone for
approximately thirty-five years. I met her when I was an Assistant County Attorney for Buncombe
County and she was a social worker with the Buncombe County Department of Social Services
assigned to child abuse, neglect and dependency cases. We worked together for several years on
countless cases in Juvenile and Criminal Courts. Ms. Stone was an exceptional social worker who
worked tirelessly to protect the most vulnerable children in our community, to reunite the children
with family whenever possible and to secure permanent placements in adoptive homes when
reunification was not possible. She was always prepared, professional and went above and beyond
all expectations in every case. I had the same experience with Ms. Stone when | served as an
Assistant District Attorney for the 28% Judicial District from 1988-1990 and as a District Court
Judge in the 28" Judicial District from 1990 - 2012. I never had any reason to question her honesty
or integrity. Ms. Stone never hesitated to accept responsibility for her decisions or the decisions of
those who were under her supervision.

While I acknowledge a personal friendship with Ms. Stone, I would like to place that into
context for the court. Prior to 1991, we would visit regularly in the courthouse waiting for our
cases to be heard and during that time we discussed a wide variety of topics, including our families,
our goals and interests. Since I have known Ms, Stone, | would estimate we have had dinner
together maybe ten times and as far as J can recall there was always with one or more other
professional women colleagues who were included in the dinner. I think the last such dinner was
maybe fifteen years ago. We have attended countless work-related meetings involving court, social
services or community issues. I visited her home once years ago with two other social workers
when she was recovering from a surgery and I recall meeting her mother on that occasion. About
fifteen years ago she and | visited another friend who was recovering from surgery. I knew her
father, Dick Stone, a beloved Black Mountain attorney when I was practicing law in Black Mountain
from 1982-1984. Our friendship was based on our work, common interests and mutual respect and
our contacts and communication were primarily work related.

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 3 of 10
My last involvement with Ms. Stone was after my judicial retirement in July 2012. I was an
independent contractor for a couple of years with Buncombe County working on a variety of court
related projects reporting to a Program Manager who was under Ms. Stone’s supervision. Ms. Stone
was an Assistant County Manager and I was able to observe her leadership in the county,
community and state. Since I had not worked closely with her for years, I was very excited about
the opportunity to professionally collaborate with her and her team. | cannot speak highly enough
about her leadership, her passion and her commitment to her work. A community-wide, multi-
partner commitment to address domestic violence, sexual assaults and child abuse was underway
and Ms. Stone led that initiative. Through her grit and determination, the Family Justice Center was
developed and operational in half the time it typically to open a Family Justice Center in the United
States. She also led a multidisciplinary partnership with law enforcement, mental health, courts,
social services, schools and other agencies to create a Community Safety and Security Team that
facilitates timely intervention and strategic planning for individuals who are a danger to the
community. Personally, I think this work is groundbreaking and should be the model for the
country to address mass shootings and other traumas. These are just two of countless examples of
Ms. Stone’s leadership in our community. I had peripheral observation of the enormity of her
duties and the number of projects she managed or supervised and I don’t know how she did it. It
was not unusual to get an email from her in the middle of the night on a work-related matter.
Truthfully, in my thirty-seven years as a lawyer, judge, mediator and community facilitator in
Buncombe County, I can’t think of any state or county employee that I have ever known who
worked harder, accomplished more or was more respected than Mandy Stone.

None of what I have described is consistent with the facts that are before your Honor.
When this scandal first broke, I “knew” there was no way that Ms. Stone was involved. She always
took the high road, always had respect for the law and knew her public duty. Sadly, for whatever
reason and under whatever circumstance, something shifted. As a trial judge, I was always deeply
troubled when I could not reconcile the actions of someone before me that were so inconsistent
with the person’s character and history. It seemed the punishment from the court would never
touch the self-inflicted pain and suffering the person created for themselves. I don’t think I will
ever know the underlying facts and circumstances that led Mandy to take the actions that resulted
in the criminal charges and the guilty plea that is before you for sentencing. There is not one
incident over the years of our professional and personal friendship that would ever have given me
cause to suspect she would ever do anything of a criminal or unethical nature. When I received Mr.
Stewart's letter offering me the opportunity to submit a letter to the court, there was deep regret
and sadness but no hesitation on my part. I hate what she did but I know she is a good person who
made a horrible decision that has hurt so many. Romans 3:23 applies to each of us, “All have sinned
and fallen short of the glory of God”.

Thank you for the opportunity to present this additional information to the court.

Respectfully,

Alana sh gle

Rebecca B. Knight

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 4 of 10
Carol Patton Gardner

1769 Harborage Drive SW
Unit D

Ocean Isle Beach, NC 28469

June 8, 2019
RE: Amanda Stone 1:18-CR-88

Dear Judge Conrad,

| have valued my friendship with Mandy Stone for over fifty years. Our fathers were childhood friends
and our families shared holidays, vacations and important life events.

Mandy was always kind, thoughtful and a positive influence. Being the middle child among six siblings
didn’t stop her from setting the pace and leading by example. She automatically put others above self in
every situation.

She willingly adopted her nieces’ son and has raised him as if he were her own. She affords his and
others participation in local sporting events both financially and through hands-on participation.

As a Buncombe County Schools special education teacher for thirty years | often called on her and her
employees. She always responded quickly and professionally with expertise. She was well respected by
our staff and those that she supervised.

She has lived across the street from a lady who has been an adopted aunt to many of us. Without being
asked Mandy puts her garbage out, blows her driveway, leaves her paper at the door, and shovels snow.
Her unsolicited kindness towards her neighbor is invaluable.

Mandy has a passion for the welfare of others. She has served family, friends, co-workers and children
in the social services system with integrity and love.

Mandy has always been and continues to be an integral part of her community.

Sincerely,

Carsl {hth Bordacry

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 5 of 10
 

Special Investigation Services, Inc.
800 South Gay Street

Suite#700

First Tennessee Bank Plaza

Knoxville, Tennessee 37929

865-235-0786

 

 

 

 

August 21, 2019

Honorable Judge Robert Conrad
United States District Court
Western District of North Carolina
100 Otis Street

Asheville, North Carolina 28801

Re: Sentencing of Amanda Stone, Case No. 1:18CR88
Dear Judge Conrad:

lam Danny Jones, a private investigator in Knoxville, Tennessee and owner of
Special Investigation Services, Inc. Previously | was an investigator with the Buncombe
County Sheriff's Department and later the Chief investigator with the Buncombe County
District Attorney's Office in Asheville cumulatively for 24 years.

During those years as an Investigator | was often assigned to child abuse cases
that were reported to the Buncombe County Department of Social Services, Child
Protective Services. | primarily worked with Amanda Stone (known as Mandy) who was
a social worker in that unit. The job was tough. There is NO amount of training or
education that can prepare one for that career. Mandy witnessed things that no one
should ever have to see, murdered and sexually abused children, children who were
broken and beaten, drug addicted newborns but Mandy always the kept it professional
and thoughtful. Mandy was available 24/7 to help regardless of the need and She
carried a case load that was completely out of control and impossible for one person,
she performed a service for the people of Buncornbe County that cannot be repaid.
Child Protective Services was a thankless and often unpopular job that consumes your
life but the families and lives that she not only helped but saved are countless.

I pray the court will find leniency for Mandy. She has paid a price already in the
service fo her community and accomplished the undoable all while maintaining a kind,
sweet spirit.

 

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 6 of 10
OLSON Hurr, MD F.A.A.P.

May 29, 2019

The Honorable Judge Robert Conrad
District Court of Western North Carolina
Asheville, NC 28801

Re: Mandy Stone

Dear Judge Conrad:

I cannot speak to the current issues involving Mandy Stone and the legal
implications of those issues. However, I have known and worked with Mandy for
many years, dating back to the 1980’s, and wish to make comments about my
professional interactions with her.

Mandy was a dedicated worker for children, tireless in her efforts to protect them
against harm and supportive of the rights of their parents and caregivers who

needed direction from the social service system. Mandy was known to almost all of
us who cared for vulnerable children and knew that she would exert every effort to
see that the best possible outcomes could be achieved on their behalf. She was
honest, fair and conscientious in all she did and was exemplary in her support of
those working to bring healing to abused children. Because of her well known
advocacy for that population in need, she led the way to much improved services for
at risk children and support to those caring for them. Much of what we now see in
our region that enhances care for all children can be attributed to the groundwork

Mandy initiated.

I regret that Mandy’s present situation may cloud the knowledge of what true efforts
she has exhibited to make this area a better place for children.

Thank you for the opportunity to speak on her be-half.

smicgrely,
son Huff, MD FAAP

 

50 Bethel Drive * Black Mountain, NC 28711 + (828) 778-0901 (C) * (828) 669-7658 (H)
Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 7 of 10
May 28, 2019

Honorable Judge Robert Conrad
Or Presiding Judge
Re: United States of America vs. Amanda Louise Stone

Your Honor:

I am writing this letter on behalf of Amanda Louise Stone,
whom I know as Mandy Stone. I have lived in Black Mountain,
North Carolina, for more than 65 years, and I have known
Mandy all of her life. She grew up in her family home across
the street from me, where she still resides. Because I am elderly
and live alone now, I know the importance of a good neighbor,
and Mandy is a very good neighbor.

I have always known her to be kind, caring, and perceptive. She
is more than willing to help a friend in every way possible. She
frequently helps me, especially when I am away, by collecting
my mail and newspaper and taking out the garbage. In addition,
she has always voluntarily done these things without being
asked.

She also welcomes the neighborhood young people who gather
there on a regular basis to play with her nephew. Almost every
day, I see a group of bicycles outside her home where kids have

come to visit.

I believe Mandy to be a good family person and a good citizen.

Respectfully,

Mary F. Stephens

206 View Street
Black Mountain, NC 28711

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 8 of 10
Richard B. Stone (1925-1998)
William H. Christy ;

Bryant D, Webster ,

James M. Ellis

Barrett W. McFatter STONE & CHRISTY
bill@stoneandchristy.com Attorneys and Counselors at Law
Direct 828.357.4575

August 19, 2019

Judge Robert J. Conrad
United States District Court Judge
Western District of North Carolina

Re: Amanda L. Stone

Dear Judge Conrad:

I was fortunate enough to be introduced to Richard B. (“Dick”) Stone in 1994, He was a
solo practice attorney for most of his career in Black Mountain, and he explained to me that his
youngest of seven children had turned thirty, and that none of them were attorneys and he assumed
he would have no family successor. As he was near 70 he was looking for someone to join him
and to ultimately assume the law practice. In 1995 I moved to Black Mountain and in 1996 Dick
and I formed Stone & Christy. Dick had served nine consecutive terms as Mayor of Black
Mountain, and for many years served as volunteer attorney for the Town. Dick also was a member
of “the greatest generation” having joined the infantry as a 17 year old private and was honorably
discharged as a Captain after serving in the European theatre. In addition to being one of the most
humorous people I have met, Dick was widely respected for his acumen and ability to resolve
problems. Though Dick died in 1998, we are still proud to carry his name in our firm name.

Amanda L. (“Mandy”) Stone was one of the seven children of Dick and Muriel Stone. I
got to know all of Dick and Muriel’s children when I moved to Black Mountain and attended many
gatherings at the Stone house where I was welcomed by all of them; they are a close knit and
welcoming family. I consider all six of the remaining living children to be friends, and the entire

family holds a special place in my heart.

The only knowledge that I have of the current situation is through what I have read in the
newspaper. Like others, I am saddened by the behavior of public officials as set forth in the
proceedings as reported. However, I am honored to vouch for Mandy’s character that I have
observed over the years: a loyal and loving member of a well-respected family, and someone that

I will always consider a friend.

828.669.7642 www.stoneandchristy.com fax: 828.669.5678
110 N. Dougherty Street, Black Mountain, North Carolina 28711

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 9 of 10
If there are any questions about the above I am happy to answer those. Thanking you for
your consideration of the above, I am

Sincerely,

STONE & CHRISTY, P.A.

William H*Christy

WHC;cam

828.669.7642 www.stoneandchristy.com fax: 828.669.5678
110 N. Dougherty Street, Black Mountain, North Carolina 28711

Case 1:18-cr-00088-RJC-WCM Document 79-1 Filed 08/23/19 Page 10 of 10
